DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, and 17-20  is/are rejected under 35 U.S.C. 102 as being anticipated by U.S. PGPub 20150367740  (hereinafter “McGrath”) et al.
As per claim 1, McGrath teaches a system comprising: 
a computer processor configured to receive a vehicle identifier and a charging power dispenser identifier from a vehicle coupled to a specific charging power dispenser of a charging power dispenser chain; and a control program being configured to run on the computer processor, the control program being configured to determine a time to deliver power to the vehicle and an amount of power to deliver to the vehicle, the control program being further configured to send to a communication hub of a power cabinet electrically coupled to the charging power dispenser chain the time to deliver power to the vehicle, the amount of power to deliver to the vehicle, the vehicle identifier, and the charging power dispenser identifier; McGrath 0023-0027: “The control system 60 may receive data from and send instructions to the buses 10 and/or the charging stations 30 in geographic area 100. FIG. 2B illustrates the data received by and the instructions send by control system 60. Each electric bus 10 operating in the geographic area 100 may transmit data 12 to the control system 60. And, each charging station 30 in the geographic area 100 may transmit data 32 to the control system 60… The data 12 transmitted by a bus 10 may include, among others, identifying information of the bus 10 and driver, current state of charge (SOC) of the bus 10, the route 20 of the bus 10, the state of auxiliary charging unit (if any) on the bus 10, and the current location of the bus 10. The SOC of the bus 10 may indicate the available charge (50% of full charge, etc.) on the bus 10 at any particular time. Based on this data 12 and stored data 62, the control system 60 may estimate the SOC of the bus 10 when it reaches the next 30 along its route …Control system 60 may also transmit instructions 14 to the bus 10. These instructions 14 may include, for example, the amount of time to charge at a charging station 30, the amount of energy to recharge, the charging station 30 to charge at, etc. In some embodiments, instructions 14 may also include instructions to skip a charging event, delay charging until after a certain time, or to proceed to a different charging station 30 in the same or a different route 20…the time of charging, amount of power transferred to the bus 10, amount of time it took to transfer the power, rate of charging, etc. Data 32 from charging stations 30 may also include information concerning the energy storage device 35, such as, the state of charge of the energy storage device 35.”{The art teaches a system in which a plurality of EV’s and a charging control system/dispenser are in communication, and real time data is utilized. Through this data/communication the control system is able to schedule and facilitate charging according to the needs of the EV’s and/or charging station(s).}   
As per claim 2, McGrath teaches all the limitations of claim 1.
In addition, McGrath teaches:
a scheduling program being configured to run on the computer processor, the scheduling program being configured to schedule charging of the vehicle based on charging requirements of the vehicle and charging requirements of other vehicles coupled to the charging power dispenser chain;McGrath 0022-0030: “the data 62 stored in the control system 60 may include a default charging schedule for the buses 10. That is, based on information of the 20 and the buses 10 that operate on the route 20, the control system 60 may determine a default charging schedule for the buses 10. The default charging schedule may be any schedule that identifies when each bus 10 in the fleet will be charged. In some embodiments, the default charging schedule may include charging the bus 10 at the beginning or the completion of a route 20. That is, a bus 10 operating on a repeated fixed route may charge at a charging station at the beginning or the end of the route. In some embodiments, the default charging schedule may include charging a bus 10 at every charging station 30 it passes by. In some embodiments, the control system 60 may periodically revise or modify the default charging scheme based on historical data. For example, knowing that a particular bus can travel a certain distance between charges (based on historic miles/KWhr data), the control system 60 may adjust the default charging schedule of the bus to minimize energy consumption cost… the control system 60 may instruct one or more buses 10 to cancel (or delay) a scheduled charging event and continue along its route 20 to the next charging station 30. In some embodiments, the instructions 14 from the control system 60 to the buses 10 may also include operating parameters to extend the range of the buses 10. In some embodiments, the control system 60 may reroute a bus 10 to a charging station 30 that is not along its normal route 20 if the available charge on the bus 10 is not sufficient to safely reach the next charging station 30 along its normal route 20.”
As per claim 3, McGrath teaches all the limitations of claim 1.
In addition, McGrath teaches:
a scheduling program being configured to run on the computer processor, the scheduling program being configured to schedule charging of the vehicle based on charging requirements of the vehicle at a future time;McGrath 0022-0030: “the data 62 stored in the control system 60 may include a default charging schedule for the buses 10. That is, based on information of the route 20 and the buses 10 that operate on the route 20, the control system 60 may determine a default charging schedule for the buses 10. The default charging schedule may be any schedule that identifies when each bus 10 in the fleet will be charged. In some embodiments, the default charging schedule may include charging the bus 10 at the beginning or the completion of a route 20. That is, a bus 10 operating on a repeated fixed route may charge at a charging station at the beginning or the end of the route. In some embodiments, the default charging schedule may include charging a bus 10 at every charging station 30 it passes by. In some embodiments, the control system 60 may periodically revise or modify the default charging scheme based on historical data. For example, knowing that a particular bus can travel a certain distance between charges (based on historic miles/KWhr data), the control system 60 may adjust the default charging schedule of the bus to minimize energy consumption cost… the control system 60 may instruct one or more buses 10 to cancel (or delay) a scheduled charging event and continue along its route 20 to the next charging station 30. In some embodiments, the instructions 14 from the control system 60 to the buses 10 may also include operating parameters to extend the range of the buses 10. In some embodiments, the control system 60 may reroute a bus 10 to a charging station 30 that is not along its normal route 20 if the available charge on the bus 10 is not sufficient to safely reach the next charging station 30 along its normal route 20.”
 As per claim 4, McGrath teaches all the limitations of claim 1.
In addition, McGrath teaches:
a scheduling program being configured to run on the computer processor, the scheduling program being configured to optimize a schedule for charging the vehicle and other vehicles coupled to the charging power dispenser chain;McGrath 0022-0030: “In some embodiments, the control system 60 may periodically revise or modify the default charging scheme based on historical data. For example, knowing that a particular bus can travel a certain distance between charges (based on historic miles/KWhr data), the control system 60 may adjust the default charging schedule of the bus to minimize energy consumption cost…  the control system 60 may keep track of the energy consumption of the charging stations 30 in the geographic area 100. And, based on the received and stored data 12, 32, and 62, the control system 60 may determine the SOC of each bus 10 and the charging stations 30 each bus 10 has access to. The control system 60 may then send instructions 14, 34 to the buses 10 and/or the charging stations 30 to charge the buses 10 in a manner such that the overall energy cost is reduced. For example, at times of high energy cost, the control system 60 may determine if the charging of a bus 10 can be delayed to a time of lower energy cost without sacrificing operational efficiency. If it can, the control system 60 may instruct one or more buses 10 to cancel (or delay) a scheduled charging event and continue along its route 20 to the next charging station 30. In some embodiments, the instructions 14 from the control system 60 to the buses 10 may also include operating parameters to extend the range of the buses 10. In some embodiments, the control system 60 may reroute a bus 10 to a charging station 30 that is not along its normal route 20 if the available charge on the bus 10 is not sufficient to safely reach the next charging station 30 along its normal route 20.”
 As per claim 7, McGrath teaches all the limitations of claim 1.
In addition, McGrath teaches:
a diagnostics program being configured to run on the computer processor, the diagnostics program being configured to determine health of at least one charging power dispenser chosen from the specified charging power dispenser and other charging power dispensers coupled to the charging power dispenser chain; McGrath 0021-0030: “The data 62 stored in the control system 60 may include the prevailing tariff schedule in geographic area 100. Data 62 may also include, among others, information regarding the routes 20, buses 20, drivers, and the passengers. Information regarding the routes 20 may include GPS locations of the different routes 20, bus schedules (bus times along different routes), distance between stops along the route 20, location of charging stations 30 along the routes 20, etc… The control system 60 may receive data from and send instructions to the buses 10 and/or the charging stations 30 in geographic area 100. FIG. 2B illustrates the data received by and the instructions send by 60. Each electric bus 10 operating in the geographic area 100 may transmit data 12 to the control system 60. And, each charging station 30 in the geographic area 100 may transmit data 32 to the control system 60… The data 32 transmitted from the charging stations 30 may include details of charging of a bus 10. These details may include, for example, identification of the bus 10 that is being charged, the time of charging, amount of power transferred to the bus 10, amount of time it took to transfer the power, rate of charging, etc. Data 32 from charging stations 30 may also include information concerning the energy storage device 35, such as, the state of charge of the energy storage device 35. In some embodiments, the data may be transmitted real time, while in other embodiments, the data may be transmitted only periodically... the control system 60 may keep track of the energy consumption of the charging stations 30 in the geographic area 100. And, based on the received and stored data 12, 32, and 62, the control system 60 may determine the SOC of each bus 10 and the charging stations 30.”
 As per claim 8, McGrath teaches all the limitations of claim 1.
In addition, McGrath teaches:
 a billing program being configured to run on the computer processor, the billing program being configured to determine an amount of power delivered to the vehicle; McGrath 0019-0029: “That is, the energy cost may change with the total power consumed. For example, total power consumption (per billing cycle) between 20 kilo Watts (kW) and 1 Mega Watt (MW) may be charged at a first rate, between 40 may periodically revise the tariff schedule and communicate this revised schedule to authority 50 and other consumers. The tariff schedule may be digitally transmitted to, or a paper copy may be mailed to, the authority 50… the peak rate of energy consumption in a billing cycle may be used to calculate the total energy cost for the entire billing cycle. For example, if once during the billing cycle, the rate of energy consumption was 3 times the average rate for the rest of the billing cycle (for example, multiple buses charging within a 15 minute time window), the total energy cost for the entire billing cycle may be calculated at a higher rate. In such circumstances, the control system 60 may instruct the buses 10 to stagger their charging times so that multiple buses 10 do not charge at the same fifteen minute time window and increase the rate of energy consumption and total energy cost ”
 As per claim 9, McGrath teaches all the limitations of claim 8.
In addition, McGrath teaches:
 wherein the the billing program is further configured to initiate a transaction based on the amount of electrical power delivered to the vehicle; McGrath 0019-0029: “That is, the energy cost may change with the total power 40 may periodically revise the tariff schedule and communicate this revised schedule to authority 50 and other consumers. The tariff schedule may be digitally transmitted to, or a paper copy may be mailed to, the authority 50… the peak rate of energy consumption in a billing cycle may be used to calculate the total energy cost for the entire billing cycle. For example, if once during the billing cycle, the rate of energy consumption was 3 times the average rate for the rest of the billing cycle (for example, multiple buses charging within a 15 minute time window), the total energy cost for the entire billing cycle may be calculated at a higher rate. In such circumstances, the control system 60 may instruct the buses 10 to stagger their charging times so that multiple buses 10 do not charge at the same fifteen minute time window and increase the rate of energy consumption and total energy cost ”
 Claims 10-14 and 17-20 are directed to the system for performing a similar/same system of claims 1-4 and 7-9 above.  Since McGrath teaches the system, the same art and rationale apply. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150367740 (hereinafter “McGrath”) et al., in view of U.S. PGPub 20140379209  to (hereinafter “Matsuda”) et al.
  As per claim 5, McGrath teaches all the limitations of claim 1.
 McGrath may not explicitly teach the following. However, Matsuda teaches:
a diagnostics program being configured to run on the computer processor, the diagnostics program being configured to determine health of the vehicle;Matsuda 0015-0023: “the sensors mounted in the electric vehicle used to detect the physical amount for use in the vehicle body control of the vehicle body control unit, may be utilized in the diagnostic process based on the physical load applied to the vehicle body, which is other than the electric characteristic of the electric component. This can simplify the configuration of the diagnostic system in the 
McGrath and Matsuda are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McGrath with the aforementioned teachings from Matsuda with a reasonable expectation of success, by adding steps that allow the software to utilize diagnostic data with the motivation to more efficiently and accurately analyze charging and vehicle data [Matsuda 0015].
 As per claim 6, McGrath teaches all the limitations of claim 1.
McGrath may not explicitly teach the following. However, Matsuda teaches:
a diagnostics program being configured to run on the computer processor, the diagnostics program being configured to determine health of the power cabinet;Matsuda 0102-0120:
McGrath and Matsuda are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McGrath with the aforementioned teachings from Matsuda with a reasonable expectation of success, by adding steps that allow the software to utilize diagnostic data with the motivation to more efficiently and accurately analyze charging and vehicle data [Matsuda 0102].
Claims 15-16 are directed to the system for performing a similar/same system of claims 5-6 above.  Since McGrath and Matsuda teach the system, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paul; Topon Kumar. Electric Vehicle Charging Scheduling System, .U.S. Patent 9112382 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683